Spain, J.
Appeal from an order of the Family Court of Broome County (Pines, J.), entered March 14, 1995, which, in two proceedings pursuant to Family Court Act article 6, inter alia, excluded the Law Guardian of the parties’ children from an in camera hearing with one of the children.
This appeal does not challenge Family Court’s determination dismissing the petitions herein. Accordingly, the appeal should be dismissed.
Notably, there is nothing in the record upon which this Court *697can determine the basis for Family Court’s exclusion of the Law Guardian from the Lincoln hearing (see, Matter of Lincoln v Lincoln, 24 NY2d 270). We reject any practice whereby Law Guardians are routinely excluded from such an important stage of a proceeding (see, Frizzell v Frizzell, 177 AD2d 825, 826; see also, Miller v Miller, 220 AD2d 133).
Cardona, P. J., Mikoll, Crew III and Yesawich Jr., JJ., concur. Ordered that the appeal is dismissed, without costs.